COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Kubosh Bail Bonding, Kubosh Law Office, Paul Kubosh
                            and Felix Michael Kubosh, Relators

Appellate case numbers:     01-16-00417-CV, 01-16-00418-CV, and 01-16-00419-CV

Trial court case numbers: 2013-50819, 2015-39797, and 2015-39798

Trial court:                129th District Court of Harris County

       On May 24, 2016, the relators, Kubosh Bail Bonding, Kubosh Law Office, Paul
Kubosh and Felix Michael Kubosh, filed a petition for writ of mandamus seeking to
vacate the respondent trial judge’s March 31, 2016 order denying relators’ motion to
compel release of emails and for entry of an order granting that motion in the three
underlying consolidated trial court cases. On May 26, 2016, this Court granted the
relators’ motion to stay all the underlying proceedings and requested a response.
        On June 2, 2016, the relators filed this “Motion for Order for Transfer of In
Camera Documents to Court of Appeals” seeking to have the trial court make a copy of
the emails in question and to have them transferred to the Clerk of this Court for this
Court’s disposition of the petition. With their petition, relators had filed six volumes of a
sworn record in this Court, including a blank exhibit Tab 25 in Volume 5 that referred to
the emails in question that were filed in camera with the trial court. Relators indicated
that these emails were to be delivered under seal by the trial court clerk to this Court.
       Accordingly, we grant the relators’ motion to transfer the in camera documents to
this Court. We ORDER the respondent, the Honorable Michael Gomez, presiding judge
of the 129th District Court of Harris County, to direct the district clerk to make a copy of
the emails submitted in camera with the trial court, Bates-labeled CARTER 001352-
001358, onto a USB flash drive. We further ORDER the respondent to direct the district
clerk to have this USB flash drive hand-delivered, via a courier charged to relators, to the
Clerk of this Court in a sealed envelope marked, “Sworn Record Tab 25—
CONFIDENTIAL,” with the above appellate cause numbers and style, within 10 days of
this order. Cf. TEX. R. CIV. P. 193.4(a).
        We sua sponte lift the stay imposed on May 26, 2016, in the three underlying trial
court cause numbers above for the limited purpose of ordering the respondent to direct
the district clerk to comply with this Order. See TEX. R. APP. P. 52.10(b).
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: June 7, 2016